IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


PAUL ZENAK,                             : No. 57 EAL 2016
                                        :
                 Petitioner             : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
                                        :
           v.                           :
                                        :
                                        :
POLICE ATHLETIC LEAGUE OF               :
PHILADELPHIA, CITY OF                   :
PHILADELPHIA,                           :
                                        :
                 Respondents            :

PAUL ZENAK,                             : No. 58 EAL 2016
                                        :
                 Petitioner             : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
                                        :
           v.                           :
                                        :
                                        :
POLICE ATHLETIC LEAGUE OF               :
PHILADELPHIA, CITY OF                   :
PHILADELPHIA,                           :
                                        :
                 Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.